                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 12/18/2019
 -------------------------------------------------------------- X
 UNITED STATES OF AMERICA,                                      :
                                                                :    15-CR-537 (VEC)
                 -against-                                      :
                                                                :
 SOLOMON ALUKO,                                                 :        ORDER
                                                                :
                                          Defendant.            :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Mr. Aluko is scheduled to appear at a status conference on January 7, 2020,

regarding his request for post-conviction relief pursuant to United States v. Davis, 139 S. Ct.

2319 (2019), Dkt. 1429;

        WHEREAS Mr. Aluko is currently represented by Mr. James Branden, who has

requested that he be relieved because Mr. Aluko reportedly expressed a desire to be appointed

new counsel, Dkt. 1428; and

        WHEREAS Mr. Branden’s motion to be relieved remains pending before the Court;

        IT IS HEREBY ORDERED that Mr. Richard Signorelli, who is the CJA attorney on duty

on the date of this Order and a member of the CJA habeas panel, may be appointed to assist Mr.

Aluko in the event that Mr. Branden is relieved at the status conference on January 7, 2020. Mr.

Signorelli is respectfully directed to attend the status conference currently scheduled for 2:00

P.M. on January 7, 2020.



SO ORDERED.

                                                    _________________________________
Date: December 18, 2019                                   VALERIE CAPRONI
      New York, New York                                  United States District Judge
